Citation Nr: 0011273	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  96-21 396	)	DATE
	)
	)

On appeal received from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2. Entitlement to an evaluation in excess of 10 percent for 
residuals of injuries to the little and ring fingers, 
right (major) hand.

3. Entitlement to an effective date prior to September 14, 
1994, for the award of service connection for residuals of 
an injury to the right ring finger.

4. Entitlement to an effective date prior to September 14, 
1994, for the award of a 10 percent rating for residuals 
of injuries to the right little and ring fingers.

5. Whether there was clear and unmistakable error in a March 
1975 rating decision in assigning a noncompensable rating 
to residuals of an injury the right little finger.

6. Entitlement to service connection for carpal tunnel 
syndrome of the right upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal, in part, from a July 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which denied the veteran's 
claim of entitlement to an evaluation in excess of 10 percent 
for residuals of a fracture of the right fifth finger.  This 
matter also comes from a February 1996 rating decision which 
determined that a March 1975 rating decision did not contain 
clear and unmistakable error in failing to adjudicate the 
issue of entitlement to service connection for the veteran's 
right ring finger; a September 1998 rating decision which 
denied service connection for PTSD; and a November 1998 
rating decision which determined that an effective date prior 
to September 14, 1994, for the assignment of a 10 percent 
rating for favorable ankylosis, two digits, right hand with 
scars, was not warranted.

The veteran had claimed that there was clear and unmistakable 
error in a March 1975 rating decision for not adjudicating 
and awarding service connection for residuals of a right ring 
finger disability.  However, the rating decision, on this 
point, does not represent a final disallowance of the claim.  
When VA has failed to comply during the adjudication process 
with certain procedural requirements mandated by law or 
regulation, the claim remains pending in that VA adjudication 
process.  See Fenderson v. West, 12 Vet. App. 119, 132 
(1999).  Therefore, there is no final adverse RO decision 
that can be subject to a clear and unmistakable error attack.  
See Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 
10 Vet. App. 322, 325 (1997); see also Meeks v. Brown, 5 Vet. 
App. 284 (1993) (the United States Court of Appeals for 
Veterans Claims (Court) held that a November 1970 claim had 
not been finally adjudicated and was still pending).  
Accordingly, inasmuch as a December 1996 hearing officer's 
decision granted service connection for a right ring finger 
injury and assigned a noncompensable rating effective from 
September 14, 1994, the Board concludes that the appropriate 
characterization of this issue is entitlement to an effective 
date prior to September 14, 1994, for the award of service 
connection for residuals of laceration to the right ring 
finger.  In light of the favorable decision with respect to 
this issue which is elucidated herein, the Board finds that a 
remand on this issue is not required.

The veteran has also claimed clear and unmistakable error in 
the March 1975 rating decision for not awarding a compensable 
evaluation for the then-service-connected little finger of 
the right hand.  This claim of error was denied in the 
December 1996 hearing officer's decision.  The veteran timely 
expressed disagreement with this latter determination, thus 
initiating his appeal on the issue.  The subsequent 
supplemental statement of the case in September 1998, 
however, did not squarely address the issue of clear and 
unmistakable error.  Nonetheless, since the rating issue was 
addressed therein, and was followed by the veteran's timely 
substantive appeal, and since a later (supplemental) 
statement of the case in August 1999 did address the question 
of such error directly, the Board finds that the issue is 
properly in appellate status.  Since the Board is herein 
granting an earlier effective date of service connection for 
the disability of the right ring finger, however, back to the 
date of a 1974 claim, the question of the effective date 
rating of the disability of the two fingers must be REMANDED 
to the RO to afford the veteran due process.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, the clear and 
unmistakable error issue is intertwined with the effective 
date of the rating, and thus it will be deferred at this 
time.  Finally, the Board notes that an additional issue, 
entitlement to service connection for carpal tunnel syndrome 
of the right upper extremity, which had been dropped, is now 
in appellate status.  As also discussed in the REMAND portion 
of this decision, additional development by the RO is 
necessary on that claim.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
issues decided herein has been obtained.

2. There is not a reasonable possibility of a valid claim 
concerning whether PTSD was incurred in, or aggravated by, 
service.

3. A recent medical evaluation revealed ankylosis of right 
hand fifth and fourth fingers with scars, with the 
proximal interphalangeal joint at 90 degrees, and the 
distal interphalangeal at 80 degrees.  The distance 
between the tips of these fingers and the median 
transverse fold was about two inches.

4. The veteran's original claim for service connection of 
residuals of an injury to the right ring and little 
fingers was received by VA on August 29, 1974.

5. By a March 1975 rating decision, service connection was 
granted for residuals of laceration, right little finger.

6. The claim of entitlement to service connection for 
residuals of an injury to the right ring finger was not 
adjudicated until December 1994, and was not granted by 
the RO in December 1996; an effective date of service 
connection from September 14, 1994 was assigned.


CONCLUSIONS OF LAW

1. A well-grounded claim of entitlement to service connection 
for PTSD has not been presented.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).

2. The criteria for an evaluation in excess of 10 percent for 
residuals of injuries to the right little and ring 
fingers, with scars and favorable ankylosis, have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5156, 5223, 7803, 7804, 
7805.

3. The requirements for an effective date of August 29, 1974, 
for a grant of service connection for residuals of 
laceration to the right ring finger, have been met.  38 
U.S.C.A. § 5110; 38 C.F.R. §§ 3.160, 3.400.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

A.  Facts

Service medical records do not show any complaints, clinical 
findings, or diagnosis of a psychiatric disorder.

The veteran's DD Form 214N, Report of Separation From Active 
Duty, reflects that he served in the United States Navy, and 
that his military occupational specialty involved water 
transportation.  It is reported that he was awarded the 
National Defense Service Medal and the Vietnam Service Medal.

VA outpatient treatment records include an assessment of 
depression in November 1994.

The veteran was hospitalized by VA from April to May 1995.  
Discharge diagnoses included chronic adjustment disorder with 
mixed anxiety and depressed mood; malingering was to be ruled 
out.  It was noted that the veteran had complained of 
suicidal ideation on admission.  He reported a brain injury 
from June 1994--when a box had fallen on his forehead and 
right side of the head.  He was reportedly "in perfect 
condition prior to incident."

A May 1995 report of VA Psychological Assessment notes that 
the veteran reported being hospitalized because he had felt 
suicidal.  The precipitating event for this was his having 
been informed by a workers' compensation office that his 
medication would no longer be covered until an examination 
had been completed.  The veteran reportedly had been injured 
in an industrial accident when a box of metal valves hit him 
in the head.  In addition to physical symptoms, the veteran 
reported severe depression since the accident, which he 
attributed to his loss of physical function and inability to 
work.  It was also noted that the veteran regarded his 
military service in the Navy as successful except when he 
accidentally lost a nuclear warhead overboard when the ropes 
holding it broke.  He expressed strong guilt feelings about 
this.  The examiner noted that the veteran reported seeing a 
lot of combat while serving in Vietnam but reported no 
symptoms of PTSD.  The veteran said he had lost several 
fingers on his right hand secondary to a land mine in 
Vietnam, but also indicated that this may have been caused by 
a meat-cutting accident.  A validity profile on psychological 
testing revealed severe over-reporting of pathology, 
exaggeration or malingering, and the examiner only found the 
meat-cutting story to be credible.  The examiner commented 
that the veteran's psychiatric examination results appeared 
to "have been strongly biased by [his] perceived secondary 
gain in appearing ill and impaired."   The diagnoses were 
malingering (provisional; rule out dementia secondary to head 
trauma) and personality disorder not otherwise specified: 
narcissistic, borderline, with passive-aggressive traits 
(provisional).  A stressor, on Axis IV, was identified as 
status post head trauma.

VA outpatient treatment records, dated from November 1994 to 
October 1995, include diagnoses of major depression, 
affective disorder, bipolar affective disorder, and pain 
syndrome with depressed mood.  An assessment of chronic 
depression with anxiety, probably adjustment disorder related 
to chronic neck and head pain, was also included.

A VA February 1997 report of psychology consultation reflects 
that the veteran was referred to the Chronic Pain Management 
Program for right hand pain.  He reported that his right hand 
pain began during service when a "piece of metal" fell and 
cut his hand while he was working on a truck.  He also 
reported that he had sustained a head injury four years 
previously when a heavy shelf with heavy objects fell on him.  
The examiner noted that the veteran seemed to be experiencing 
some cognitive deficits, such as difficulty with memory and 
comprehension, from this accident.  The examiner also noted--
by history--that the veteran was in receipt of treatment for 
depression, PTSD, and schizoaffective disorder.  The examiner 
commented that the veteran appeared to be in a moderate level 
of affective distress with very little social support, little 
coping skills, and little confidence in his ability to self-
manage his pain.

A July 1997 VA examination report, pertaining to the 
veteran's right hand injuries, concludes with a diagnosis of 
a question [of] PTSD related to loss of function of the right 
fourth and fifth fingers.

The veteran was provided two VA psychiatric examinations in 
August 1997; both examiners indicated that they reviewed the 
claims file, respectively.  During the first of these 
examinations, the veteran recalled that he went to a VA 
Medical Center in 1974 for treatment of problems resulting 
from his right hand injury, and physicians reportedly told 
him that the only treatment they could offer was to have the 
hand amputated.  He stated that he was so distressed upon 
hearing this that he left, and did not return to VA for 19 
years.  The veteran reported that, over the years, he has had 
repeated recollections of being told that his only choice was 
amputation of his hand and that these thoughts have caused 
him a great deal of emotional distress.  He asserted that he 
had become suicidal following the 1994 head injury, as a 
result of the cognitive deficits that were caused by the 
purported damage to his brain.  He indicated that the 
difficulties caused by the head injury, in combination with 
the sequelae from his hand injury (e.g., pain, recurrent 
distressing thoughts and nightmares) with which he had 
already been dealing, overwhelmed his ability to cope.  The 
examiner provided the following comment:

The results of the clinical interview along with a 
review of the veteran's medical records revealed 
numerous inconsistencies throughout; the nature of 
his complaints has varied depending on the reason 
for the referral and therefore the veteran's 
motivation, i.e., whether the evaluations were to 
determine compensation for a work related injury or 
for injuries sustained during his military service.  
Significantly, almost without exception, the 
professionals who have evaluated and treated the, 
after his head injury and at VA, have considered 
exaggeration and/or malingering motivated by an 
effort to gain compensation to be a distinct factor 
contributing to the veteran's clinical 
presentation.  The results of this evaluation 
indicate that [the veteran] does experience 
clinically significant psychological distress and 
symptomatology and does indeed suffer from a mental 
disorder.  And, the results of the psychological 
tests are not inconsistent with, and could support, 
a post-traumatic stress disorder diagnosis.  
However, his current clinical picture, including 
the test results, is almost surely influenced by an 
exaggeration of symptoms and possibly malingering 
to bolster his claim for service-connected 
benefits.  

The diagnoses were anxiety disorder, not otherwise specified; 
depressive disorder, not otherwise specified; and pain 
disorder associated with both psychological factors and a 
general medical condition (provisional) rule out malingering.

The second August 1997 VA psychiatric examination report 
reflects that the veteran claimed to have PTSD related to the 
service-connected hand injury.  His chief complaint was that, 
once or twice per night five nights per week, he kept 
"waking up and hearing the saw cutting [his] bones."  He 
stated that he stays away from motors, blades, and mechanics, 
because he gets chills down his back when he hears a lawn 
mower or any motorized noise.  He also indicated that he 
stays away from frozen meat departments in grocery stores.  
The veteran reported that he startles very easily from lawn 
mowers, and feels very irritable and frustrated.  He reported 
that he has given up socializing because of the stares and 
questions and feels like he has been alone since the 
accident.  The veteran also complained of feeling depressed 
and having crying spells.  He reported feeling worthless.  He 
alleged that on numerous occasions he had taken overdoses of 
pills with beer, but had only overslept from this.

This second VA examination report notes that treatment 
records include varied assessments with respect to the 
veteran's diagnoses, but only one mention of PTSD by a VA 
physician, with a date that was difficult to read.  The 
examiner noted that he asked this VA treating physician about 
the veteran's diagnosis.  The treating physician indicated 
that the veteran was depressed but the physician was not 
convinced about the veteran's having PTSD.  The examiner also 
contacted a psychologist who had performed recent 
psychological testing of the veteran, regarding any new 
findings that would support a PTSD diagnosis, and was told 
that no such findings were present.  The current mental 
status examination of the veteran revealed that his mood 
appeared to be depressed; he denied homicidal and paranoid 
ideation but reported that his intention was to act on 
suicidal ideation the following year.  The veteran reported 
that he would hear voices reminiscent of the accident and 
injury.  The examiner noted that the veteran's insight and 
judgment were impaired.  The diagnoses included chronic 
adjustment disorder with mixed anxiety and depressed mood, 
features of PTSD (rule out malingering), (provisional) 
personality disorder not otherwise specified.  The examiner 
provided the following comment:

This is a complicated case to assess; there are 
many inconsistencies.  [The veteran] was apparently 
functioning well enough in his job and marriage 
until his head injury in 1994.  The concussion he 
suffered reportedly did not account for many of the 
symptoms he has had since then.  He did cut his 
little finger in the Army and it was repaired under 
local anesthesia.  He was however, able to succeed 
as a draftsman.  He now endorses many symptoms of 
PTSD, but the records do not show that he has been 
continuing to struggle with such symptoms.  His 
psychiatrist's impression is that he is depressed 
rather than manifesting PTSD.

In May 1998, the RO requested an additional psychiatric 
opinion to reconcile the objective findings with the 
veteran's subjective complaints and to provide an opinion as 
to whether it is as likely as not that the veteran has 
psychopathology directly attributable to his service-related 
hand injury.  In response to this request, a June 1998 
psychiatric opinion was obtained.  The veteran complained of 
anxiety, tension irritability, "phobias," insomnia, 
nightmares pertaining to his right upper extremity, impaired 
memory and concentration, depression, anhedonia, mood swings 
and decreased sociability.  The veteran indicated that the 
ship on which he served in the United States Navy had been 
subject to active and repeated shelling, which--the examiner 
noted--may have overstated the amount of actual hazardous 
duty to which the veteran had been exposed.  It was stated 
that the veteran was never wounded in action with the enemy, 
and was not assigned to ground duty in Vietnam.  The 
veteran's medications suggested serious mental illness, in 
contrast to some of the previous diagnoses, such as 
adjustment disorder.

Mental status evaluation at that time revealed that the 
veteran was disheveled and unshaven, but he was reasonably 
clean.  He had a depressed, labile and anxious mood.  At 
times, speech was rather loud and pressured.  He would amend 
his history frequently, upon careful questioning.  The 
examiner noted that a records summary was reviewed, 
indicating that all previous examiners had suspected 
exaggeration or malingering.  The examiner inferred from the 
record that there were no complaints, diagnoses or treatment 
for mental disorder(s) while on active duty, or until the mid 
1990s.  "The records reflect that posttraumatic stress 
disorder was not diagnosed... ."  Diagnoses on the current 
examination included bipolar affective disorder, depressed 
type.  The examiner stated that he found the veteran's 
reliability doubtful, in that the history the veteran gave 
was both internally inconsistent and changing ,and is 
inconsistent with the available records.  The examiner noted 
that the veteran has some but not all of the diagnostic 
criteria for posttraumatic stress disorder.  The examiner 
essentially stated that there was no causal relationship 
between any current findings and service.


B.  Law and analysis

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection is also warranted for disabilities which are 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), the 
adverse effect of the absence of service clinical records of 
disability incurred during combat may be overcome by 
satisfactory lay or other evidence sufficient to prove 
service incurrence if consistent with the circumstances, 
conditions or hardships of service.  To this end all doubt 
will be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); see Collette v. Brown, 82 F.3d 389 (1996).

Pursuant to 38 U.S.C.A. § 5107(a), however, a person who 
submits a claim to VA has the burden of providing evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court 
defines a well-grounded claim as one that is plausible; a 
claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

In order for a service-connection claim to be well grounded, 
there generally must be a medical diagnosis of a current 
disability, medical or sometimes lay evidence of incurrence 
or aggravation of a disease or injury in service, and a 
medical nexus between the inservice injury or disease and the 
current disability.  The nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table).  Even veterans asserting 
that their claimed service-connected disabilities are combat-
related, must still present a well-grounded claim, which 
includes medical evidence relating such disability to 
service.  See Libertine v. Brown, 9 Vet. App. 521 (1996); 
Kessel v. West, 13 Vet. App. 9, 19 (1999) (38 U.S.C.A. 
§ 1154(b) necessarily focuses upon past combat service and 
thus does not substitute for evidence of a current disability 
or a medical nexus); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997) (regarding the presumption of credibility 
afforded to the assertion of combat service in the context of 
a claim of service connection for PTSD).

The Board is generally not free to weigh evidence or judge 
its credibility at the well-groundedness stage, except to the 
extent that it may determine certain evidence to be 
inherently incredible or beyond the competence of the 
witness.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992); King (Roderick) v. Brown, 5 Vet. App. 19, 21 (1993); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Fundamental to a claim for service-connection is competent 
evidence establishing that the veteran currently has the 
claimed disability.  In this case, even assuming the 
veteran's unsupported assertions of combat service are true--
for the purposes of determining well groundedness--the 
evidentiary record contains no actual diagnosis of PTSD by a 
competent medical professional.

The only references found to this disorder found in the 
record are generally by the veteran's own report.  The 
February 1997 notation, that he was receiving treatment for 
posttraumatic stress disorder, is inherently incredible since 
the record clearly shows he is not receiving such treatment.  
The notation was obviously based upon the veteran's 
inaccurate report of his history.  A bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet.App. 406 
(1995).  The July 1997 VA report regarding the veteran's 
right hand disability only noted a question of PTSD; it was 
an orthopedic report did not actually diagnose the condition, 
and contained no psychiatric findings.  Other findings 
pertaining to PTSD show that the veteran does not ultimately 
meet the criteria for the diagnosis even if, for example, he 
has demonstrated some of the features of the disability.  The 
veteran's own assertion that he has PTSD is not sufficient to 
well ground the claim since he is not a medical expert.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
there is no medical evidence of record whatsoever linking any 
alleged PTSD to any claimed inservice stressor or to a 
service-connected disability.  See Kessel and Libertine, both 
supra.  In any event, absent proof of a present disability 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).


II.  Right hand

A.  Facts

On his October 1964 enlistment examination, the veteran 
reported that he was right handed.  A March 1965 service 
medical record reflects that the veteran sustained a 
laceration of the dorsum of the right fifth digit while 
working with a meat saw in a butcher shop.  Examination was 
within normal limits with the exception of a laceration of 
the dorsum of the right fifth digit, just at the proximal 
interphalangeal joint, down to the bone and through the 
extensor tendon.  There was loss of distal extension of the 
right fifth finger.  The injury was repaired with fine wire 
sutures and the hand was placed in a boxing glove position.  
A March 1965 report of X-ray examination that misidentifies 
the veteran's injured hand as the "left hand," notes there 
was flexion at the proximal interphalangeal joint space of 
the fourth finger with no definite bony injury.  A May 1965 
X-ray examination of the right hand revealed five wire 
sutures in the fifth finger at the extensor side at the 
proximal interphalangeal joint.  There no major fractures, 
but a small chip fracture could not be ruled out.  No 
fractures on the other fingers were seen.

The veteran submitted a VA Form 21-526, Veteran's Application 
for Compensation or Pension, received by VA on August 29, 
1974.  Therein he claimed entitlement to compensation for 
residuals of lacerations and fractures of the little finger 
and ring finger of the right hand, including ankylosis of the 
joints in his little finger.

A February 1975 report of VA examination includes a history 
of a severe laceration of the right fourth and fifth fingers 
in 1965.  The veteran reported no complaints with respect to 
the right fourth finger.  Examination of the right hand 
revealed full range of motion of all the joints of the upper 
and lower extremities with the exception of the fifth finger.  
A healed one-inch long laceration on the dorsum of the 
interphalangeal joint of the fourth finger was noted to be 
"almost invisible with no problems related to this."  With 
respect right fifth finger, the veteran complained that the 
angulation and awkward position of this finger hindered the 
use of his right hand.  Examination of the fifth finger 
demonstrated that it was held with an angulation of 90 
degrees of the proximal interphalangeal joint and could be 
straightened to reveal a small web of skin on the medial 
aspect of the proximal phalanx which tended to pull the 
finger back into its original position.  The distal 
interphalangeal joint was mobile but the veteran could not 
flex or extend; the joint was held straight with the result 
that the finger was held at a right angle with the distal 
phalanges projecting out.  On the dorsum of the fifth finger, 
there was a two-inch laceration starting at the proximal 
phalanx and extending to the distal phalanx.  Another scar 
was noted on the lateral aspect of the middle phalanx.  Both 
scars were well healed.  Some thickening of the dorsum of the 
proximal interphalangeal joints was noted as a possible 
residual of laceration of bone in this area.  The veteran 
reported no loss of sensation in the right fifth finger and 
the grip in the right hand was noted to be markedly weaker.  
The diagnosis with respect to the right hand consisted of 
residuals of a laceration [to the] flexor and extensor tendon 
of the right fifth finger, with flexion deformity of the 
proximal interphalangeal joint, and loss of motion of the 
distal phalanges of this finger with a residual scar.  No 
diagnosis pertinent to the right fourth finger was rendered.

Upon consideration of the foregoing, by a March 1975 rating 
decision, service connection was granted for residuals of a 
laceration to the right fifth finger.  A noncompensable 
evaluation was assigned, effective from August 1974.  The 
claim of entitlement to service connection for residuals of 
laceration of the right fourth finger was not adjudicated.  
By an April 1975 letter, the veteran was informed of the 
March 1975 rating decision.

In a statement received on September 14, 1994, the veteran 
claimed that his service injury had bothered him with pain 
for the last 29 years, and requested that this injury be 
reevaluated.  In subsequent statements in the following few 
months, he said that his right hand impairment was productive 
of pain and weakened grip which had prevented him from using 
a computer keyboard at full capacity.  The veteran claimed 
that he had lost 80 percent of the grip of his right hand and 
had been denied employment due to this impairment.  He also 
reported that he had "lost a few more jobs" because he was 
unable to lift heavy objects due to his weakened right hand.  

VA outpatient treatment records reflect that the veteran 
sought treatment for decreased grip of the right hand in 
October and November 1994.  Examination of the small finger 
demonstrated that it was flexed to 90 degrees.  There was 
deformity at the proximal phalanx with mild tenderness, and 
the veteran was unable to extend his fingers.  An October 
1994 report of X-ray examination of the right hand revealed 
that many of the fingers were held in flexion so that optimal 
evaluation was not possible.  There appeared to be 
considerable flexion and posttraumatic deformity involving 
the fifth proximal interphalangeal joint with overlying 
metallic sutures in place.  There was a question of the 
presence of an old healed fracture through the fifth 
metacarpal.  A small sliver of a metallic foreign body 
fragment was noted ventrally between the mid shaft of the 
fourth and fifth metacarpal.

A November 1994 report of X-ray examination notes a 
contracture deformity of the little finger at the proximal 
interphalangeal joint, and a cluster of surgical sutures in 
the vicinity.  Posttraumatic deformity of the distal end of 
the distal phalanx of the ring finger was also noted.  
Otherwise, the small bones and joints of the right hand were 
essentially unremarkable.

In a December 1994 rating decision, the RO increased the 
evaluation assigned to the veteran's right fifth finger to 10 
percent, under Diagnostic Code 5156-5227, effective from 
September 14, 1994.  In this rating decision, the RO also 
denied service connection for (residuals of) a right fourth 
finger injury.

VA treatment records reveal that in March 1995, the veteran 
complained of constant pain and numbness in the area of the 
right elbow to the little finger.  An April 1995 therapy 
summary noted that the veteran complained of "cramping" of 
his fingers and of an inability to place his hands in his 
pant pocket, or squeeze objects hard.  The veteran was 
examined of carpal tunnel syndrome of the right hand in May 
1995.  It was noted that he was not cooperative during the 
examination.  The assessment was no objective evidence of 
carpal tunnel syndrome or hand disability on examination 
which corresponds to subjective complaints.  A July 1995 
treatment record reflects that the veteran complained of 
decreased range of motion and pain in the third, fourth, and 
fifth digits of his right hand.

A January 1996 letter from the veteran's accredited 
representative includes the contention that the "VA made an 
error on the initial rating decision of February 14, 1975 
when he initially filed for service connection for the right 
fourth finger and fifth finger; that is, VA did not take into 
consideration the right fourth finger injury."

During his November 1996 personal hearing at the RO, the 
veteran testified that his hand hurts him constantly and 
causes him to wake up in the middle of the night.  It was 
clarified on the veteran's behalf that he was claiming 
entitlement to an earlier effective date for an increased 
evaluation of the right fifth finger as well as service 
connection for the right fourth finger.

The RO hearing officer, in a December 1996 decision, 
acknowledged that the rating board erred in the March 1975 
rating decision by not recognizing the claim regarding the 
ring finger.  The hearing officer noted that the service 
medical records include reference to the right hand injury 
rather than only the little finger, and that the veteran 
claimed service connection for the right fourth and fifth 
fingers.  Accordingly, service connection for residuals of 
laceration to the right ring finger was granted and evaluated 
as noncompensably disabling, on the basis of the residual 
scar, under 38 C.F.R. Part 4, Diagnostic Code 7805.  The 
hearing officer noted that the grant was effective from 
September 14, 1994, the most recent date of claim.  
Additionally, the 10 percent evaluation for the veteran's 
right little finger laceration was rated as such under 
Diagnostic Code 5156 (analogous to a single finger 
amputation).

A July 1997 report of VA examination of the veteran's right 
hand reflects that he complained of loss of motion of the 
fourth and fifth right fingers.  Examination of the right 
hand revealed two small scars, 2-1/2 and 1-1/2 centimeters 
long, on the right little finger in the proximal and distal 
interphalangeal phalanxes.  A one-centimeter scar was also 
noted over the knuckle of the right fourth finger.  The 
veteran could not move his fourth or fifth fingers and said 
that it caused him too much pain.  The veteran also had 
decreased grip and stated that the right hand acted like a 
claw.  The examiner indicated that additional studies were to 
be performed, but based upon the record, these apparently 
were not undertaken.

In May 1998, the RO noted that the veteran had undergone an 
incomplete examination of his hand in July 1997, and 
requested an additional medical opinion to reconcile the 
objective findings with the veteran's subjective complaints 
and to evaluate the right fourth and fifth fingers.

Accordingly, in June 1998, the veteran underwent an 
examination, at which time the medical records were 
reportedly reviewed in their entirety.  The veteran asserted 
that he experienced constant pain with muscle spasm, used a 
brace, and was unable to extend his right fourth and fifth 
fingers.  He indicated that the pain increased with movement 
and that he would have total loss of movement for several 
minutes during cold weather.

Upon objective examination, the examiner noted that 
disability of the fifth finger was comparable to ankylosis; 
however, the range of motion could not be performed secondary 
to the veteran's reported exacerbation of his pain.  There 
was an anatomical defect on the right fifth finger proximal 
interphalangeal joint and distal interphalangeal joint with 
evidence of mild prominence and erythema over those joints, 
respectively.  The distance between the tips of the fingers 
and median transverse fold was two inches on the right and 
zero inches on the left.  He could not grip his right hand 
firmly, and could not make a fist.  He did not have much 
movement in his fourth, fifth, and third fingers, and 
reported that he was unable to move his third digit due to 
aggravation of pain in the fourth digit.  There were three 
surgical scars that were nonpainful, nondisfiguring, and 
nontender.  There was no evidence of drainage or exudate 
noted, the examiner specifically stated.  The first scar was 
about two centimeters on the left fifth digit distal 
interphalangeal joint.  The second scar was on the fifth 
proximal interphalangeal joint, and measured about 1.5 
centimeters.  The third scar was on the proximal 
interphalangeal of the fourth digit, and was approximately 
one centimeter.  The veteran could tie his shoes without 
difficulty, and could fasten and button without difficulty.  
He was not able to pick up a piece of paper and tear it with 
affected hand.  His was able to pick up a pen and grab it 
tightly, with difficulty, using his right hand.  There was 
evidence of ankylosis at the proximal interphalangeal joint 
at 90 degrees, and at the distal interphalangeal joint at 80 
degrees of fifth and fourth fingers.  The diagnosis was of a 
laceration of the extensor tendon fifth digit right hand at 
the proximal interphalangeal joint, down to the bone and 
through the extensor tendon, status post open reduction and 
internal fixation.  The examiner concluded that there was 
loss of distal extension of the right fifth finger due to 
trauma.

Upon consideration of the foregoing, by a September 1998 
rating decision, the veteran's service connected right hand 
disability was characterized as favorable ankylosis of two 
digits of one hand (right little and ring fingers), residuals 
of laceration, with scars evaluated as 10 percent disabling 
under Diagnostic Code 5223.

B.  Increased evaluation

Initially, the Board concludes that the veteran's claim for 
an increased rating is well grounded within the meaning of 
the statutes and judicial construction.  See 38 U.S.C.A. § 
5107(a).  When a veteran claims that he has suffered an 
increase in disability, or that the symptoms of his 
disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, VA has a duty 
to assist the veteran in developing the facts pertinent to 
his claim.  38 U.S.C.A. § 5107.  In the instant case, there 
is ample medical and other evidence of record, the veteran 
has been provided with recent VA examinations, and there is 
no indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claim.  Thus, no further development is required in order to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); cf. 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (where a 
diagnostic code is not predicated on loss of range of motion, 
38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59.

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses, however, is to be 
avoided.  38 C.F.R. § 4.14 (1999).  The Court has held that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  In Esteban v. Brown, 6 Vet.App. 259 (1994), however, 
the Court stated that in a case where an appellant was 
seeking separate ratings for facial problems, namely 
disfiguring scars, painful scars, and facial muscle damage, 
separate ratings were warranted since "none of the 
symptomatology for any one of these three conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.  (Emphasis in original).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The veteran's service-connected residuals of his right 
(major) hand injury is currently rated as 10 percent 
disabling under 38 C.F.R. Part 4, Diagnostic Code 5223, on 
the basis of favorable ankylosis of two digits: the right 
little and ring fingers.  In classifying the severity of 
ankylosis and limitation of motion of single digits and 
combinations of digits the following rules are observed:  (1) 
Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.  (2) Ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, even though each is individually in favorable 
position, will be rated as unfavorable ankylosis.  (3) With 
only one joint of a digit ankylosed or limited in its motion, 
the determination will be made on the basis of whether motion 
is possible to within 2 inches (5.1 centimeters) of the 
median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.  Extremely unfavorable ankylosis of the fingers, 
all joints in extension or in extreme flexion, or with 
rotation and angulation of bones, will be rated as 
amputation.  The ratings for Diagnostic Codes 5216 through 
5219 apply to unfavorable ankylosis or limited motion 
preventing flexion of tips to within 2 inches (5.1 
centimeters) of the median transverse fold of the palm.  The 
ratings for codes 5220 through 5223 apply to favorable 
ankylosis or limited motion permitting flexion of the tips to 
within 2 inches (5.1 centimeters) of the transverse fold of 
the palm.  Limitation of motion of less than 1 inch (2.5 
centimeters) in either direction is not considered disabling.  
Combinations of finger amputations at various levels, or of 
finger amputations with ankylosis or limitation of motion of 
the fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.  38 C.F.R. § 4.71a.  See also 38 C.F.R. § 4.68.

Regarding his claim for an increased rating for residuals, 
injuries to right ring and little fingers, the veteran 
indicates that he experiences constant pain and is unable to 
extend his right fourth and fifth fingers.  He also avers 
that he has particular difficulty in grasping things.  In 
this regard, when the veteran underwent examination in June 
1998, the examiner noted that the impairment of the veteran's 
fifth finger is comparable to ankylosis; however, the range 
of motion could not be performed secondary to the veteran's 
reported pain.  Nevertheless, the examiner noted that the 
distance between the tips of the fingers and median 
transverse fold was 2 inches for the right hand.

In considering the veteran's claim for an increased rating 
involving his service-connected residuals of injuries to the 
ring and little fingers of his right hand, the Board notes 
that, inasmuch as the both the metacarpophalangeal and 
proximal interphalangeal joints of these fingers are not 
ankylosed and the veteran's fingertips are within 2 inches of 
the median transverse fold, the appropriate rating for these 
fingers is 10 percent for favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, Plate III.  However, an evaluation in excess of 10 
percent for favorable ankylosis of the ring and middle 
fingers of the veteran's right hand is not permissible 
because the present 10 percent rating for these injuries is 
the maximum allowable schedular evaluation authorized under 
Diagnostic Code 5223.  Additionally, although Diagnostic Code 
5219 permits a 20 percent rating for unfavorable ankylosis of 
the ring and little finger, such an evaluation is not 
permissible in the present case because the veteran has 
favorable ankylosis.

The Board notes that the veteran's complaints have also 
included decreased range of motion and pain in the right 
third finger.  With respect to impairment of the middle, 
ring, and little fingers, the Schedule provides a 30 percent 
evaluation for the major extremity and a 20 percent 
evaluation for the minor extremity for unfavorable ankylosis 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5218.  The Schedule 
also permits a 20 percent rating for either extremity when 
there is favorable ankylosis of the middle, ring, and little 
fingers.  However, inasmuch as the medical evidence includes 
only the veteran's lay assertions that he is unable to move 
his third digit due to aggravation of pain in the fourth 
digit and there is no objective evidence of ankylosis of the 
third finger--despite his complaints during the June 1998 
examination--an evaluation in excess of 10 percent for his 
service connected right hand under either Diagnostic Codes 
5218 or 5222 is not warranted.  Moreover, record is replete 
with examples of the veteran's exaggerated symptomatology, 
and the Board does not find that he is credible in this 
regard without any objective findings to support such 
assertions.  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Since the evaluations for the veteran's disabled fingers are 
based upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, 4.45, and 4.59, which provide for rating 
functional impairment of the musculoskeletal system from pain 
and weakness, must also be considered as pertinent to right 
hand ring and little finger disability-occasioned impairment 
in the veteran's ability to function under the ordinary 
conditions of daily life.  In this regard, as noted above, 
the veteran alludes to experiencing difficulty grasping 
things due to pain involving his right ring and little 
fingers.  However, it is noted from the June 1998 examination 
report that he apparently retains substantial motion in each 
such digit (though not sufficient to touch the palm of his 
right hand) so that, while his ability to grasp is certainly 
affected, it is not felt to be compromised to such an extent 
as to warrant the assignment of a higher disability rating 
predicated on the provisions of 38 C.F.R. § 4.10.  
Specifically, although there is impairment of the strength 
and dexterity of both hands, including pushing, pulling and 
twisting movements; he is apparently able to dress and 
undress himself.  Therefore, the Board is of the view that an 
increased disability evaluation for his service-connected 
residuals of injuries involving the ring and little fingers 
of his right hand is not in order.

Moreover, the range of motion requirements, discussed supra, 
are applied to determine whether the fingers are to be rated 
as favorably or unfavorably ankylosed.  During the June 1998 
examination formal range of motion testing could not be done-
-the two fingers in question were essentially ankylosed at 
the degrees described, resulting in about a two-inch distance 
from the fingertips to the transverse fold of the right palm.  
To this extent, additional consideration of pain, weakness 
and fatigability, and the other such factors described, need 
not be made since this evaluation does not involve range of 
motion.  That is, ankylosis describes the fixation of the 
joint.  Compare Diagnostic Code 5286 (regarding bony fixation 
of the spine, i.e. ankylosis).  The disability of the two 
fingers is rated upon the type of ankylosis, favorable in 
this case, and not upon additional range of motion 
considerations.  In any event, there is no indication that 
the veteran's range of motion of those two digits could 
somehow be interpreted as unfavorable ankylosis, based upon 
pain, weakness or the like.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §4.10, 4.40, 4.45, and 4.59; DeLuca; Johnson, supra.

The Board has also considered 38 C.F.R. § 4.71a, Diagnostic 
Codes 5155 and 5156 with regard to the veteran's claim.  
Diagnostic Code 5155 provides that a 10 percent evaluation 
for amputation of the ring finger of the major or minor upper 
extremity is warranted if the point of amputation is at the 
proximal interphalangeal joint or proximal thereto, without 
metacarpal resection.  A 20 percent evaluation requires that 
the amputation involve metacarpal resection with more than 
one-half of the bone lost.  Under Diagnostic Code 5156, 
amputation of the little finger of the major or minor 
extremity, when it is without metatarsal resection at the 
proximal interphalangeal joint or proximal thereto, is rated 
as 10 percent disabling.  When there is metacarpal resection 
(more than one-half of the bone lost), a 20 percent rating is 
warranted for either major or minor extremity pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5156.  However, inasmuch as 
the veteran's right ring and little fingers are not shown to 
have undergone amputation, and the symptomatology related 
thereto has not shown to approach what is described in these 
to diagnostic codes, i.e. since he has some function thereof, 
an increased rating under Diagnostic Codes 5155 and 5156 is 
not warranted.  The veteran's disability is more accurately 
characterized under the diagnostic code under which it is now 
rated.  Cf. 38 C.F.R. § 4.68 (the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed); Tedeschi v. Brown, 7 Vet. App. 411 (1995).

The Board also notes that separate ratings may not be 
assigned to the veteran's scars since they do not represent 
any compensable manifestations.  38 C.F.R. Part 4, Diagnostic 
Codes 7803, 7804 7805; Esteban, supra.

In reaching its decision with respect to the issue of an 
increased rating, the Board has considered the complete 
history of the disability in question as well as the current 
clinical manifestations and the effect the disability may 
have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  Further, the Board finds that in this 
case the disability picture is not so exceptional or unusual 
so as to warrant a referral for an evaluation on an 
extraschedular basis.  It has not been shown that the 
service-connected residuals of injuries to the right little 
and ring fingers has caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  The criteria for an evaluation 
greater than that assigned have not been met or approximated 
as explained above.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.


C.  Earlier effective date for service connection

Initially, the Board notes that a determination as to whether 
the veteran has submitted a well-grounded claim, with respect 
to the issue concerning an earlier effective date for service 
connection, need not be addressed.  The concept of well 
groundedness applies to the character of the evidence 
presented by a claimant.  For purposes of this decision, as 
there is no dispute as to the evidence, but only to the law 
and its meaning, the concept of well groundedness is not 
found to be applicable.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

A "pending claim" is an application, formal or informal, 
which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c).

"Date of receipt" generally means the date on which a 
claim, information or evidence was received by VA.  38 C.F.R. 
§ 3.1(r).

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  In the case of claims for increased 
evaluations, the effective date is the date of receipt of 
claim or date entitlement arose, whichever is later; except 
that for disability compensation, the effective date is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within 1 year from such date; otherwise, date of 
receipt of claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The veteran initiated his claim for service connection for 
residuals of laceration to the right ring and little finger 
on August 29, 1974.  By a March 1975 rating decision, the RO 
granted service connection for residuals, laceration, right 
fifth finger.  However, adjudication of his claim of 
entitlement to service connection for residuals of laceration 
to the right ring finger was not accomplished until 1994, 
when the veteran attempted to reopen his claim of entitlement 
to service connection for residuals of injury to the right 
ring finger.  The December 1994 rating decision denied 
service connection for a right fourth finger injury, but the 
December 1996 RO hearing officer's decision granted the 
claim, effective from September 14, 1994, "the most recent 
date of claim."  The veteran contends that, inasmuch as he 
had filed his claim for service connection for the right ring 
finger in 1974 and the RO erred in failing to adjudicate this 
issue until 1994, an earlier effective date of August 1974 
rather than September 1994 is warranted.

Neither the March 1975 rating decision nor the April 1975 
notification letter to the veteran provide an allowance or 
denial of the claim regarding the right ring finger.  Thus, 
the veteran's service-connection claim as to the right ring 
finger remained pending until it was decided in the December 
1996 RO hearing officer's decision.  See Meeks v. Brown, 5 
Vet. App. 284 (1993); see also 38 C.F.R. § 3.158 (regarding 
abandoned claims--considerations not raised by the facts of 
the present case).  His claim was ultimately granted, and 
thus the date of the receipt of the open claim, August 29, 
1974, is the proper effective date for the award of service 
connection for the disability involving the right ring 
finger.  The Board notes that an effective date back to the 
date of service has not been sought, and is unavailable, 
since it is undisputed that the claim was not filed within 
one year of service.  38 U.S.C.A. § 5110(b)(1).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

A disability evaluation greater than 10 percent for service-
connected residuals of injuries to the little and ring 
fingers, right (major) hand, with favorable ankylosis and 
scars, is denied.

Entitlement to an effective date of August 29, 1974, for the 
grant of service connection for residuals of laceration to 
the right ring finger is granted.


REMAND

Since the Board herein has granted an effective date of 
August 29, 1974, for the award of service connection for 
residuals of the injury to the right ring finger, this 
potentially implicates the rating assigned to the previously 
service-connected right little finger (at least prior to 
1994) since the two fingers are now rated together.  The 
claim of clear and unmistakable error in the March 1975 
rating decision is intertwined with the claim of an earlier 
effective date of the rating.  The veteran claims, in 
essence, that he should have been awarded a compensable 
evaluation for the residuals of the injury to the right ring 
and little fingers from the date of the 1974 claim.  If such 
an effective date is assigned, it may render the question of 
clear and unmistakable error moot.  Thus, the claim of clear 
and unmistakable error in the March 1975 rating decision is 
appropriately deferred.

Since this case now involves the initial rating assigned to 
the veteran's right ring and little fingers, he is also 
potentially entitled to "staged ratings" per Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, for purposes of due 
process and to avoid prejudice to these REMANDED claims, he 
is entitled to have the RO make these determinations in the 
first instance.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's accredited representative filed a claim for 
service connection for carpal tunnel syndrome as secondary to 
the service-connected right fifth finger disability on the 
veteran's behalf in January 1996.

In a February 1996 supplemental statement of the case the RO 
first adjudicated the issue and denied the claim.  The 
accompanying notification letter informed the veteran that he 
must substantively appeal any additional issues in the 
supplemental statement of the case if he wished to perfect 
his appeal on such issues, i.e. service connection for carpal 
tunnel syndrome.  At about the time the RO issued a rating 
decision and notice letter in March 1996 reflecting this 
action, the veteran filed his appeal, a VA Form 9, as he had 
been instructed.  The Board finds that this placed the issue 
in appellate status.

Thereafter, by a statement dated in November 1996 and during 
his personal hearing, the veteran withdrew his claim of 
entitlement to service connection for carpal tunnel syndrome 
of the right hand.

In January 1997, however, the veteran notified the RO that he 
did not wish to withdraw the claim of service connection for 
carpal tunnel syndrome.  A March 1999 letter from the RO to 
the veteran informed him that, inasmuch as he did not appeal 
the March 1996 rating decision denying service connection for 
carpal tunnel syndrome within one year, his right to appeal 
had expired and he would need new and material evidence to 
reopen the claim.  See 38 U.S.C.A. § 5108.  The Board notes 
that the March 1996 rating decision had not become final 
because the veteran's January 1997 statement was received 
within the one year appeal period.  The original claim thus 
remains in appellate status, and no new and material evidence 
is needed to reopen it.  38 U.S.C.A. § 7105.  Compare 
Manlincon v. West, 12 Vet. App. 238 (1999).  Since new 
medical evidence has been obtained since the last statement 
of the case on the issue, regarding the condition of the 
veteran's right upper extremity, a supplemental statement of 
the case is needed.  See 38 C.F.R. § 20.1304.

Accordingly, to afford the veteran due process, this case is 
REMANDED to the RO for the following action:

1.  The veteran should be requested to 
identify any medical evidence, VA or 
private, pertaining to his right upper 
extremity, that has not already been 
obtained or submitted.  After any 
necessary releases have been signed, the 
RO should obtain such evidence and 
associate it with the claims file.

2.  The RO should readjudicate the 
veteran's claims of a.) entitlement to an 
effective date prior to September 14, 
1994, for the award of a compensable 
rating for favorable ankylosis of the 
little and ring fingers, right hand, with 
scars (applying the Fenderson case, 
supra, as appropriate); b.) whether there 
was clear and unmistakable error in the 
March 1975 rating decision in assigning a 
noncompensable rating to residuals of a 
laceration of the right fifth finger; and 
c.) entitlement to service connection for 
carpal tunnel syndrome of the right upper 
extremity, including on a secondary 
basis.

3.  If any of the foregoing readjudicated 
claims remain denied or are not resolved 
to the veteran's satisfaction, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and an appropriate 
opportunity to respond thereto.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	Mark Chestnutt
	Acting Member, Board of Veterans' Appeals


 


